The questions that arise on motions to amend are often very nice. By rule 16, "No new count or amendment of a declaration shall be allowed without the consent of the defendant, unless it be consistent with the original declaration, and for the same cause of action." I have seen no authority which appears to me to go so far as it would be necessary to go in order to hold that the cause of action described in either of the proposed special counts was identical with a cause of action for goods sold and delivered; and it therefore appears that the motion ought to be denied.